REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on June 29 and 30, 2022 were filed after the mailing date of the Notice of Allowance on April 5, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were being considered by the examiner.

The following is an examiner’s statement of reasons for allowance: With respect to base claims 21 and 41, none of the prior art of record, alone or in combination, discloses a sheath and a kit including the sheath, the sheath comprising, inter alia: an expandable outer member including a lumen extending therethrough; an inner member extending longitudinally within the lumen of the outer member, the inner member defining a central lumen of the sheath and including a folded portion; at least two reinforcing members extending longitudinally along a length of the sheath and embedded within a wall of the outer member, wherein the inner and outer members are configured to expand, wherein expansion of the sheath causes a circumferential distance between the at least two reinforcing members to increase from a first circumferential distance to a second circumferential distance.
For comparison to the present invention, prior-art reference Nance et al. (U.S. Pat. No. 8,282,664), for example, discloses a sheath comprising: an expandable outer member including a lumen extending therethrough; an inner member extending longitudinally within the lumen of the outer member, the inner member defining a central lumen of the sheath and including a folded portion; at least two reinforcing members extending longitudinally along a length of the sheath, wherein the inner and outer members are configured to expand, and wherein expansion of the sheath causes a circumferential distance between the at least two reinforcing members to increase from a first circumferential distance to a second circumferential distance.  However, Nance et al. do not disclose that the at least two reinforcing members are embedded within a wall of the outer member.
Also, the abovementioned terminal disclaimer overcomes the nonstatutory double patenting rejection set forth in the Office action of December 17, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Avneri et al. (U.S. Pat. No. 11,154,690) teach a sheath.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771